CANTY, J.
I concur in the foregoing opinion, not because of •any controlling weight or verity to be given to the acknowledgments •to the deeds, or to the ordinary presumption and the direct proof that the alleged signatures of the grantee and witnesses are genuine; but because I regard as controlling the following facts: During all the time after the making of the first deed and until October, 1886, when John G-. Lennon died, this land was in the actual, •open, and notorious adverse occupancy of those claiming under the deeds; that during all of this time after the execution of each deed it was on record; that during all of this time Lennon lived in the immediate vicinity of the land, and was capable of attending to his own affairs, but never made any claim to the land, or paid any takes upon it. It should be held as a question of law that these actions speak louder than the opinions or pretended recollections of any witnesses as to matters which occurred years before the time when the testimony is given, and completely destroy the effect of plaintiffs’ evidence impeaching the deeds.